DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings filed on 6/9/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 4/30/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 15-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rinne et al. (US 6,392,163).
Regarding claim 1, Rinne discloses:
A semiconductor package (11), comprising: 

a wiring pattern (17) disposed on top of the semiconductor chip and having at least a portion of the wiring pattern (16B) in contact with the at least one chip pad (14) to be electrically connected to the at least one chip pad (14); and 
a solder bump (21) disposed on an outer surface of the wiring pattern to be electrically connected to the at least one chip pad through the wiring pattern (figure 5).
Regarding claim 7, Rinne further discloses:
wherein the semiconductor chip is buried by an encapsulation portion (12) in a state in which a portion of an upper surface of the semiconductor chip is open, and the wiring pattern (17) is disposed on top of the semiconductor chip and the encapsulation portion (12).
Regarding claim 8, Rinne further discloses:
wherein a conductive pillar (via extending through layer 12) is disposed on top of the at least one chip pad (14), the semiconductor chip is buried by an encapsulation portion (12) in a state in which the conductive pillar is disposed, and the wiring pattern (17) is disposed on top of the encapsulation portion (12) to be electrically connected to the conductive pillar.  
Regarding claim 9, Rinne discloses:
a semiconductor chip (15) having at least one chip pad (14) disposed on one surface of the semiconductor chip (15); 

a solder bump (22a) disposed on an outer surface of the wiring pattern to be electrically connected to the at least one chip pad through the wiring pattern; 
a PCB substrate (88, figure 19) electrically connected to an upper portion of the solder bump; and 
an underfill filled to surround the wiring pattern and the solder bump in a space formed between the semiconductor chip and the PCB substrate (column 13 line 37- column 14 line 15).  
Regarding claim 15, Rinne further discloses:
wherein the semiconductor chip is buried by an encapsulation portion (12) in a state in which a portion of an upper surface of the semiconductor chip is open, and the wiring pattern (17) is disposed on top of the semiconductor chip and the encapsulation portion (12).
Regarding claim 16, Rinne further discloses:
wherein a conductive pillar (via extending through layer 12) is disposed on top of the at least one chip pad (14), the semiconductor chip is buried by an encapsulation portion (12) in a state in which the conductive pillar is disposed, and the wiring pattern (17) is disposed on top of the encapsulation portion (12) to be electrically connected to the conductive pillar.  



Regarding claim 17, Rinne further discloses:
wherein a side surface of the wiring pattern (17), and a portion of an upper surface of the wiring pattern excluding the outer surface of the wiring pattern contacting the solder bump are in contact with the underfill (column 13 line 37- column 14 line 15).
Regarding claim 18, Rinne further discloses:
wherein a lower side surface of the wiring 25pattern and at least a portion of the underfill are disposed on a same plane (column 13 line 37- column 14 line 15).

Claim Rejections - 35 USC § 102
Claim(s) 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Scanlan et al. (US 2016/0093580).
Regarding claim 19, Scanlan discloses:
A semiconductor package (110, ¶0055), comprising: 
an insulating body (72, ¶0050); 
an upper wiring pattern (94, ¶0051) disposed on the insulating body; 
a lower wiring pattern (98, ¶0051) disposed on a lower surface of the insulating body; 
a connecting wiring pattern (80, 82, ¶0051) disposed in the insulating body and connecting the upper wiring pattern (94) and the lower wiring pattern (98);
a semiconductor chip (102, ¶0054) disposed on the insulating body and comprising a chip pad (104) electrically connected to the upper wiring pattern; and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinne.
Regarding claim 2, Rinne further discloses:
wherein the wiring pattern comprises: 
an isolated portion (36, 52) having a predetermined area to limit a flow range of the solder bump in a molten state, and supporting the solder bump; and 
an inducting portion (32, 40, 54) extending horizontally from one side of the isolated portion to allow the solder bump in the molten state to flow a predetermined distance to form a protruding projection.  Rinne does not disclose “wherein a line width of the inducting portion is 1% to 15% of a line width of the solder bump”.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the size of the inducting portions would not modify the function of the inducting portions, therefore the claimed device was not 
Regarding claim 3, Rinne further discloses:
wherein the wiring pattern comprises: an isolated portion (36, 52) having a predetermined area to limit a flow range of the solder bump in a molten state, and supporting the solder bump; and an inducting portion (32, 40, 54) extending horizontally from one side of the isolated portion to allow the solder bump in the molten state to flow a predetermined distance to form a protruding projection. Rinne does not disclose “wherein a length of the protruding projection protruding from the solder bump is 0.1 to 20 µm).  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the length of the protruding projection protruding from the solder bump would not modify the function of the length of the protruding projection protruding from the solder bump, therefore the claimed device was not patentably distinct from the prior art device.  Therefore, the claimed limitations are considered met.
Regarding claim 10, Rinne further discloses:
wherein the wiring pattern comprises: 
an isolated portion (36, 52) having a predetermined area to limit a flow range of the solder bump in a molten state, and supporting the solder bump; and 
an inducting portion (32, 40, 54) extending horizontally from one side of the isolated portion to allow the solder bump in the molten state to flow a predetermined  or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the size of the inducting portions would not modify the function of the inducting portions, therefore the claimed device was not patentably distinct from the prior art device.  Therefore, the claimed limitations are considered met.
Regarding claim 11, Rinne further discloses:
wherein the wiring pattern comprises: an isolated portion (36, 52) having a predetermined area to limit a flow range of the solder bump (21) in a molten state, and supporting the solder bump (21); and 
an inducting portion (32, 40, 54) extending horizontally from one side of the isolated portion to allow the solder bump in the molten state to flow a predetermined distance to form a protruding projection. Rinne does not disclose “wherein a length of the protruding projection protruding from the solder bump is 0.1 to 20 µm).  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the length of the protruding projection protruding from the solder bump would not modify the function of the length of the protruding projection protruding from the solder bump, therefore the claimed device was .

Claims 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinne in view of Wilcoxen et al. (8,035,226).

Regarding claims 4 and 12, Rinne discloses:
wherein the wiring pattern comprises: 
an isolated portion (36, 52) having a predetermined area to limit a flow range of the solder bump in a molten state, and supporting the solder bump (21); and 
an inducting portion (32, 40, 54) extending horizontally from one side of the isolated portion to allow the solder bump (21) in the molten state to flow a predetermined distance to form a protruding projection.  Rinne does not disclose “wherein the solder bump comprises a core ball in a center of the solder bump”.  Ina similar device, however, Wilcoxen discloses a semiconductor package (200, column 4 line 65) a solder bump (250, column 5 line 40) comprising a core ball (252, column 4 line 46-50) in a center of the solder bump (250).  Wilcoxen discloses that a structure as taught provides improved reliability during operation (paragraph spanning columns 1 and 2).  Therefore it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Rinne including providing wherein the solder bump comprises a core ball in a center of the solder bump in order to provide improved reliability as taught by Wilcoxen. 


Rinne further discloses:
A semiconductor package wherein the lower wiring pattern comprises: 
an isolated portion (36, 52) having a predetermined area to limit a flow range of the solder bump in a molten state, and supporting the solder bump; and 
an inducting portion (32, 40, 54) extending horizontally from one side of the isolated portion to allow the solder bump in the molten state to flow a predetermined distance to form a protruding projection.  Rinne discloses that a structure as taught provides solder bumps with increased height (Abstract).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Scanlan, including providing an inducting portion extending horizontally from one side of the isolated portion to allow the solder bump in the molten state to flow a predetermined distance to form a protruding projection in order to provide solder bumps with increased height as taught by Rinne.
The modification of Rinne does not disclose “wherein a line width of the inducting portion is 1% to 15% of a line width of the solder bump”.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the size of the inducting portions would not modify the function of the 
The modification of Rinne does not disclose “wherein a length of the protruding projection protruding from the solder bump is 0.1 to 20 µm).  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the length of the protruding projection protruding from the solder bump would not modify the function of the length of the protruding projection protruding from the solder bump, therefore the claimed device was not patentably distinct from the prior art device.  Therefore, the claimed limitations are considered met.
The modification of Rinne does not disclose “wherein the solder bump comprises a core ball in a center of the solder bump”.  In a similar device, however, Wilcoxen discloses a semiconductor package (200, column 4 line 65) a solder bump (250, column 5 line 40) comprising a core ball (252, column 4 line 46-50) in a center of the solder bump (250).  Wilcoxen discloses that a structure as taught provides improved reliability during operation (paragraph spanning columns 1 and 2).  Therefore it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Rinne including providing wherein the solder bump comprises a core ball in a center of the solder bump in order to provide improved reliability as taught by Wilcoxen. 
Allowable Subject Matter
s 5, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art does not disclose “wherein the wiring pattern is formed in a form of a pad, and comprises: a plurality of slits penetrating the wiring pattern, spaced apart from each other, and 10disposed to surround a lower portion of the solder bump; an inner space portion supporting the solder bump and provided inside the plurality of slits; and an outer space portion provided outside the plurality of slits, wherein at least one passage is formed between the plurality of slits to allow the solder 15bump in a molten state to flow a predetermined distance to form a protruding projection, and a sum of a line width of the at least one passage is 1% to 15% of a line width of the solder bump” in combination with the remaining claimed features.
Regarding claim 6, the prior art does not disclose “an insulating pattern disposed on top of the semiconductor chip and disposed to form at least one exposed portion of the at least one chip pad, 20wherein the wiring pattern is disposed on top of the insulating pattern, the at least one portion of the wiring pattern is in contact with the at least one exposed portion of the at least one chip pad to be electrically connected to the at least one chip pad, and an oxide layer or an organic solderability preservative is formed on at least a portion of the outer surface of the wiring pattern except for a portion on which the solder bump is disposed, 25wherein the oxide layer is generated by a chemical reaction with a material of the wiring pattern, and the organic solderability preservative comprises an organic compound selectively 29combined with the material of the wiring pattern” in combination with the remaining claimed features.

Regarding claim 14, the prior at does not disclose “an insulating pattern disposed on top of the semiconductor chip and disposed to form at least one exposed portion of the at least one chip pad, 5wherein the wiring pattern is disposed on top of the insulating pattern, the at least one portion of the wiring pattern is in contact with the at least one exposed portion of the at least one chip pad to be electrically connected to the at least one chip pad, and an oxide layer or an organic solderability preservative is formed on at least a portion of the outer surface of the wiring pattern except for a portion on which the solder bump is disposed, 10wherein the oxide layer is generated by a chemical reaction with the material of the wiring pattern, and the organic solderability preservative comprises an organic compound selectively combined with the material of the wiring pattern” in combination with the remaining claimed features.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899